MEMORANDUM **
Jose Luis Flores Ponce, a native and citizen of Mexico, petitions pro se for review of his motion to reopen the Board of Immigration Appeals’ denial of his underlying application for cancellation of removal, based on petitioner’s failure to establish a qualifying United States citizen relative.
Petitioner fails to raise any challenge to the BIA’s denial of his motion to reopen, and he has therefore waived any challenge to the decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.